PER CURIAM.
This case having been reached for argument, counsel for the defendant in error moved the dismissal of the writ of error therein for the noncompliance by the plaintiff in error with the provisions of rules 23 and 24 of the rules of practice of this court (231 Fed. v, vi, 144 C. C. A. v, vi), which motion was duly submitted to the court for consideration and decision. And it appearing to the court that the record herein has not been printed as required by said rule 23, and it further appearing to the court that' the counsel for the plaintiff in error has failed to file with the clerk of this court a printed brief at least 15 days before the case was called for argument, as required by said rule 24, and that, according to this rule, the plaintiff in error is in default, and that, as prescribed by section 5 thereof, the case may be dismissed on motion, on consideration whereof, it is now here ordered and adjudged by this court that the said motion be and hereby is granted, and that the writ of error in this case be and hereby is dismissed, for the noncompliance by the plaintiff in error with the provisions of rules 23 and 24 of the rules of practice of this court.